                 Case:19-05574-ESL13 Doc#:2   Filed:09/30/19
                                      IN THE UNITED             Entered:09/30/19
                                                    STATES BANKRUPTCY    COURT   08:46:59                                                       Desc: Main
                                           FORDocument      Page
                                               THE DISTRICT OF    1 ofRICO
                                                               PUERTO  6
 In Re:                                                                             Case No.:
 RAYMUNDO TORRES MARTINEZ
                                                                                    Chapter 13
 xxx-xx-7496
                                                                                          Check if this is a pre-confirmation amended plan

                                                                                          Check if this is a post confirmation amended plan
                                                                                          Proposed by:
 Puerto Rico Local Form G                                                                           Debtor(s)
                                                                                                    Trustee
                                                                                                    Unsecured creditor(s)
                                             September 30,
 Chapter 13 Plan dated 2019                                          .
                                                                                          If this is an amended plan, list below the sections of the plan that have
                                                                                          been changed.




PART 1: Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes only and shall not affect the
                           meaning or interpretation of this plan.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
                           addition, you must file a timely proof of claim in order to be paid under this plan, unless ordered otherwise.

                           If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the plan on
                           account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related claim; (2) The sum
                           allocated towards the payment of such creditor’s claim shall be disbursed by the trustee to Debtor’s remaining creditors.
                           (3) If such creditor has received monies from the trustee (Disbursed Payments), the creditor shall return funds received in
                           excess of the related claim to the trustee for distribution to Debtor’s remaining creditors. (4) If Debtor has proposed a plan
                           that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the Debtor.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not
                           the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in                  Included                     Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                    Included                     Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                             Included                     Not Included


PART 2: Plan Payments and Length of Plan

2.1          Debtor(s) will make payments to the trustee as follows:

        PMT Amount            Period(s)                                  Period(s) Totals                           Comments
               $430.00 Months 1 through 26                                         $11,180.00
               $652.00 Months 27 through 60                                        $22,168.00 Increase by Maturity Date (Nov. 26, 2021) to Retiro Loan
                                                                                              for $222.00
           Subtotals                           60 Months                           $33,348.00


Puerto Rico Local Form                                                         Chapter 13 Plan                                                      Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case:19-05574-ESL13 Doc#:2 Filed:09/30/19 Entered:09/30/19 08:46:59                                                                  Desc: Main
 Debtor            RAYMUNDO TORRES MARTINEZ Document PageCase2 ofnumber
                                                                   6
Insert additional lines if needed

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
             creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply
                    Debtor(s) will make payments pursuant to a payroll deduction order.
                    Debtor(s) will make payments directly to the trustee.
                    Other (specify method of payment):

2.3          Income tax refunds:

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will comply
             with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall seek court authorization prior to
             any use thereof.

2.4          Additional payments:

             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART3: Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     The Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                     by the trustee or directly by the Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
                     through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific amount is provided
                     below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In
                     the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is
                     ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
                     paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The
                     final column includes only payments disbursed by the trustee rather than by the Debtor(s).

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on   Monthly PMT on       Estimated
                                                                     payments                  arrearage (if any)   arrearage          arrearage            total
                                                                     (including escrow)                             (if any)                                payments by
                                                                                                                                                            trustee
 ADM SISTEMA
 DE RETIRO                     Retirement Plan                                $111.22                    $0.00          0.00%                  $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee                                     0           Months Starting on Plan Month
                                                                        Debtor(s)
 ADM SISTEMA
 DE RETIRO                     Retirement Plan                                $111.22                    $0.00          0.00%                  $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee                                     0           Months Starting on Plan Month
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case:19-05574-ESL13 Doc#:2 Filed:09/30/19 Entered:09/30/19 08:46:59                                                          Desc: Main
 Debtor            RAYMUNDO TORRES MARTINEZ Document PageCase3 ofnumber
                                                                   6

3.4          Lien Avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor(s)
                     request that upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
                     stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will
                     be treated in Part 5 below.

 Name of creditor                                                                        Collateral
 AEELA                                                                                   Savings & Dividends
 COOPACA                                                                                 Shares & Savings

Insert additional claims as needed.


3.6          Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.

                  Payments pursuant to 11 USC §1326(a)(1)(C):

               Name of secured creditor                                       $ Amount of APMP                                 Comments


 MUEBLERIAS BERRIOS                                                  30.00                                UNTIL CONFIRMATION OF THE PLAN
 RELIABLE AUTO A DIVISION OF                                         290.00                               UNTIL CONFIRMATION OF THE PLAN

             Insert additional claims as needed.

             Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory fee.

3.7          Other secured claims modifications.

             Check one.

                          None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.


                          Secured claims listed below shall be modified pursuant to 11 U.S.C. § 1322(b)(2) and/or § 1322(c)(2). Upon confirmation, the
                          trustee shall pay the allowed claim as expressly modified by this section, at the annual interest rate and monthly payments
                          described below. Any listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated,
                          pro-rated unless a specific amount is provided below. Unless otherwise ordered by the court, the amounts listed on a proof of
                          claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the
                          absence of a contrary timely filed proof of claim, the amounts stated below are controlling.If no monthly payment amount is
                          listed below, distribution will be prorated according to plan section 7.2.

 Name of               Claim ID#             Claim            Modified        Modified     Modified P&I   Property   Property      Total            Estimated
 creditor                                    Amount           interest rate   term                        taxes      Insurance     monthly          total PMTs by
                                                                              (Months)                    (Escrow)   (Escrow)      payment          trustee

 MUEBLERI
 AS                                          $957.2
 BERRIOS               xxxx8691              0                0.00%                                                                                            $957.20
                                                 To
                                             be paid
                                             in full
                                             100%                                                                    Starting on Plan Month
 RELIABLE
 AUTO A
 DIVISION                                    $21,91                                                                                                      $21,913.9
 OF                    xxxx0589              3.92             0.00%                                                                                              2



Puerto Rico Local Form G (LBF-G)                                                    Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case:19-05574-ESL13 Doc#:2 Filed:09/30/19 Entered:09/30/19 08:46:59                                                          Desc: Main
 Debtor            RAYMUNDO TORRES MARTINEZ Document PageCase4 ofnumber
                                                                   6
 Name of               Claim ID#             Claim            Modified        Modified    Modified P&I     Property   Property      Total          Estimated
 creditor                                    Amount           interest rate   term                         taxes      Insurance     monthly        total PMTs by
                                                                              (Months)                     (Escrow)   (Escrow)      payment        trustee

                                                 To
                                             be paid
                                             in full
                                             100%                                                                     Starting on Plan Month

Insert additional claims as needed.

PART 4: Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
             postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be 10 % of
             all plan payments received by the trustee during the plan term.

4.3          Attorney’s fees

             Check one.

                Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan confirmation, according to LBR
             2016-1(f).

OR

                 Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed application for fees and expenses,
             filed not later than 14 days from the entry of the confirmation order.

                              Attorney’s fees paid pre-petition:                                                                  $ 290.00
                              Balance of attorney’s fees to be paid under this plan are estimated to be:                          $ 3,710.00
                              If this is a post-confirmation amended plan, estimated attorney’s fees:                             $

4.4          Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



4.6          Post confirmation property insurance coverage
             Check one.
                      None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.

                          The Debtor(s) propose to provide post confirmation property insurance coverage to the secured creditors listed below:

 Name of creditor insured Insurance Company                                     Insurance coverage          Estimated insurance      Estimated total
                                                                                beginning date              premium to be paid       payments by trustee

 RELIABLE AUTO A                        ESTERN AMERICAN
 DIVISION OF                            INSURANCE                               January 2023                                $0.00                             $0.00
                                                                                                            Disbursed by:
                                                                                                               Trustee
                                                                                                               Debtor(s)

Insert additional claims as needed.


Puerto Rico Local Form G (LBF-G)                                                    Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case:19-05574-ESL13 Doc#:2 Filed:09/30/19 Entered:09/30/19 08:46:59                                                   Desc: Main
 Debtor            RAYMUNDO TORRES MARTINEZ Document PageCase5 ofnumber
                                                                   6
PART 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option providing
             the largest payment will be effective.

      Check all that apply.

                The sum of $         .
                      % of the total amount of these claims, an estimated payment of $        .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $          .

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and unexpired
             leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1        Property of the estate will vest in the Debtor(s) upon
      Check the appliable box:
            Plan confirmation.
            Entry of discharge.
            Other:

7.2          Plan distribution by the trustee will be in the following order:
             (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same number.)

             1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
             1. Distribution on Attorney’s Fees (Part 4, Section 4.3)
             1. Distribution on Secured Claims (Part 3, Section 3.1) – Current contractual installment payments
             2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
             2. Distribution on Secured Claims (Part 3, Section 3.7)
             2. Distribution on Secured Claims (Part 3, Section 3.1) – Arrearage payments
             3. Distribution on Secured Claims (Part 3, Section 3.2)
             3. Distribution on Secured Claims (Part 3, Section 3.3)
             3. Distribution on Secured Claims (Part 3, Section 3.4)
             3. Distribution on Unsecured Claims (Part 6, Section 6.1)
             4. Distribution on Priority Claims (Part 4, Section 4.4)
             5. Distribution on Priority Claims (Part 4, Section 4.5)
             6. Distribution on Unsecured Claims (Part 5, Section 5.2)
             6. Distribution on Unsecured Claims (Part 5, Section 5.3)
             7. Distribution on General Unsecured claims (Part 5, Section 5.1)

             Trustee’s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).


Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case:19-05574-ESL13 Doc#:2 Filed:09/30/19 Entered:09/30/19 08:46:59                                            Desc: Main
 Debtor            RAYMUNDO TORRES MARTINEZ Document PageCase6 ofnumber
                                                                   6
PART 8: Nonstandard Plan Provisions

8.1          Check "None" or list the nonstandard plan provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.2 This Section modifies LBF-G, Part 2, Section 2.3: Income Tax Refunds:
 Debtors does not have an obligation to file Tax Returns, Never the less, any post petition Income Tax Refunds that the Debtor(s)
 would be entitled to receive during the term of the plan will be used to fund this plan. After its confirmation, and without further notice,
 hearing or Court Order, the plan shall be deemed modified by the increment(s) to its based, in an amount equal to the amount of each
 income Tax Refunds.

 8.3 This Section modifies LBF-G, Part 3, Sections 3.1, 3.3, 3.4 & 3.7 : Retention of Lien :
 Secured creditors will retain their liens.


Insert additional lines as needed.

PART 9: Signature(s)

       /s/ Lcdo. Edgardo Mangual Gonzalez                               Date   September 30, 2019
       Lcdo. Edgardo Mangual Gonzalez 223113
       Signature of Attorney of Debtor(s)

       /s/ RAYMUNDO TORRES MARTINEZ                                     Date      September 30, 2019
       RAYMUNDO TORRES MARTINEZ



By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the wording and
order of the provisions in this chapter 13 plan are identical to those contained in Local Form G (LBF-G), other than any nonstandard provisions
included in Part 8.




Puerto Rico Local Form G (LBF-G)                                      Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
